PER CURIAM.
The plaintiff, Briget Ozanne, was standing in the ladies’ dressing compartment of a Pullman car, engaged in making her toilet, when a sudden swerve or jerk of the car caused her to lose her footing, and, falling, she broke her hip. She was a woman of about 65 years old and club-footed. The court below directed a verdict for the railroad company. We affirm the judgment, on the ground that no negligence was shown either in the way the car was built or the manner in which it was operated. Negligence cannot be presumed from the injury. It must be shown by the proof, and there was none produced.